DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/09/2021 has been entered.  Claims 21-40 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 10327769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a surgical stapler having an electric motor mechanically coupled to a drive system/firing member; a battery electrically couplable to the electric motor; and a
control system electrically connected to the electric motor, the control system comprising: an H-bridge circuit electrically couplable to the electric motor; wherein the control system is configured to control a force applied to the drive system/firing member based on speed of the motor and sense parameters.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following terms/features are not found in the specification – impedance array, strain gauge, pressure sensing device and optic sensing device.  Also, the specification recites: “As used throughout the present disclosure, a magnetic field sensor may be a Hall effect sensor, search coil, fluxgate, optically pumped, nuclear precession, SQUID, Hall-effect, anisotropic magnetoresistance, giant magnetoresistance, magnetic tunnel junctions, giant magnetoimpedance, magnetostrictive/piezoelectric composites, magnetodiode, magnetotransistor, fiber optic, magnetooptic, and microelectromechanical systems-based magnetic sensors, among others” [0065] and  “technologies used for magnetic field sensing include Hall effect sensor, search coil, fluxgate, optically pumped, nuclear precession, SQUID, Hall-effect, anisotropic magnetoresistance, giant magnetoresistance, magnetic tunnel junctions, giant magnetoimpedance, magnetostrictive/piezoelectric composites, magnetodiode, magnetotransistor, fiber optic, magnetooptic, and microelectromechanical systems-based magnetic sensors, among others” [0095] are confusing since some features listed for magnetic field sensing/magnetic field sensor are structures and others are adjectives/functions.  For example a “fiber optic” is not a magnetic sensor and a “Hall effect” is listed twice.  Are their two types of Hall effect sensors?  The term a giant magnetoimpedance is the effect of a material when a magnetic field is applied.  If there is a magnetic field being applied how does the fiber optic sensor work?  Are the sensors restricted to being a magnetic field sensor?
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impedance array, strain gauge, pressure sensing device and optic sensing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a surgical instrument having a plurality of sensing devices that comprises at least one of the following: a magnetic sensing device; a force sensing device; an inductive sensing device; a resistive sensing device; a capacitive sensing device; and a magnetic field sensor, does not reasonably provide enablement for impedance array, strain gauge, pressure sensing device and optic sensing device.  The specification does not enable any person skilled in the art to make the invention commensurate in scope with these claims.  What is an impedance array?  Is an impedance array directed to some magnetic field sensor or is the impedance array any kind of impedance/resistor such as wire wound resistors, thin-film resistors, and etc.?  The specification indicates the impedance array is some type of magnetic sensor but is unclear what the impedance array is and what it is limited to.  
Information Disclosure Statement
Note that the IDS comprises more than 411 pages with about 30 references per page, for an estimated total of over 7000 US references, Non Patent Literature (NPL), and numerous foreign references. Regarding the IDS submitted on 04/04/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (US 20120116379 A1).
Regarding claims 21, 32, and 39, Yates et al. discloses a powered surgical instrument (10/100/300/800, figs. 1-18), comprising: an electric motor (102 [0047-0062, 0088-0089]); a battery (180/1080, [0052, 0088, 0098-0102], claim 19, figs. 1 and 18) electrically couplable to the electric motor ([0047-0048], figs. 1-7); a firing member (170/370/470) coupled to the electric motor, wherein rotation of the electric motor moves the firing member  (170/370/470); an end effector (50, figs.1-2) comprising an impedance array  (impedance data from sensor 190 [0043, 0053-0060] and a first plurality of sensing devices [0043, 0051]; and a control system/circuit (98/140, [0035, 0043, 0049-0061, 0088, 0095, 0100], figs. 2-3 and 7) electrically couplable to the battery and the electric motor [0048-0049, 0058-0059, 0073], wherein the control system comprises a second plurality of sensing devices ([0043, 0051-0054, 0058-0060], claims 9-13);
wherein the control system is configured to: monitor speed and position of the electric motor [0059-0060, 0089]; monitor current drawn by the electric motor ([0037-0045, 0054-0060], claim 10); and utilize pulse width modulation to adjust a rate of rotation of the electric motor and/or rate of movement of the firing member based on signals output by at least one of the following: the impedance array; the first plurality of sensing devices; and the second plurality of sensing devices and/or the speed of the electric motor, the position of the electric motor and the current drawn by the electric motor [0053-0060], wherein the control circuit comprises a primary processing circuit [0043, 0049-0054], a motor controller [0047-0062, 0088-0089].
Regarding claims 22-29 and 33-36, Yates et al. discloses impedance at plurality of locations on tissue, (impedance data from sensor 190 [0043, 0053-0060] the first plurality of sensing devices comprises at least one of the following: a magnetic sensing device; a strain gauge; a pressure sensing device; a force sensing device; an inductive sensing device; a resistive sensing device; a capacitive sensing device; and an optical sensing device [0043, 0051-0060] and a encoder (130, [0049-0051, 0054, 0059, 0089]), sense current drawn by the electric motor ([0037-0045, 0054-0060], claim 10) processor ([0035, 0043, 0047-0062, 0088-0089, 0095, 0100], figs. 2-3 and 7) configured to output pulse with modulated signals to adjust rate/speed of the electric motor, the position of the electric motor and the current drawn by the electric motor [0053-0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-31, 37-38, and 40 is/are rejected under 35 U.S.C. 103 as obvious over Yates et al. (US 20120116379 A1) in view of Nicholas et al. (US 20110253765 A1) in view of Lytle, IV et al.  (US 20140263565 A1) and further in view of Hall et al. (US 20140246474 A1).
Regarding claims 30-31, 37-38, and 40, Yates et al. discloses
having a control system with a circuit but fails to disclose the control system further comprises an H-bridge circuit electrically couplable to the electric
motor, wherein the control system further comprises a safety processor configured to independently override a control signal output by the primary processor.
Nicholas et al. teaches a surgical device (10) having a control system that comprises an H-bridge circuit electrically couplable to the electric motor ([0037-0039], figs. 1-5), with optical or magnetic encoder, a linear 
variable differential transformer (LVDT) to determine the linear position of the firing rod ([0041-0042], figs. 1-5), wherein the control system further comprises a safety processor configured to independently override a control signal output by the primary processor ([0045-0047], figs. 1-5).
Lytle, IV et al. also teaches having a control system that comprises a safety processor configured to independently override a control signal output by the primary processor ([0274, 0381, 0467], figs. 154-155).
Hall et al. also teaches having a control system that comprises a safety processor configured to independently override a control signal output by the primary processor (1400, control systems communicating with 1400, master controller 6406 and motor controllers 6414a-6414d [0316, 0329, 0353], figs. 110).
Given the teachings of Yates et al. with having a control system with a circuit, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains to modify the control system further comprises an H-bridge circuit electrically couplable to the electric motor, wherein the control system further comprises a safety processor configured to independently override a control signal output by the primary processor for processing more information to be gathered, recorded or communicated, automated control and/or to have precise adjustment of speed/torque and/or for safety and feedback purposes as taught by Nicholas et al. Lytle, IV et al. and further taught and evidenced by Hall et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731